Order affirmed without costs. Memorandum: Jonathan E. Becker (plaintiff), an employee of third-party defendant, Utica Alloys, Inc., sustained injuries when he fell from the top of a degreaser machine located in a plant owned by defendant, Clearview Acres, Ltd. Supreme Court properly granted the cross motions of defendant and third-party defendant for partial summary judgment dismissing the Labor Law § 240 (1) cause of action. At the time of the accident, plaintiff was engaged in the removal of a spiral unit from inside the degreaser machine so that leaks that had developed in the steam coil could be welded. Consequently, Labor Law § 240 (1) does not apply here because plaintiff was engaged in routine maintenance in a non-construction, non-renovation context (see, Smith v Shell Oil Co., 85 NY2d 1000, 1002; Rennoldson v Volpe Realty Corp., 216 AD2d 912, lv dismissed 86 NY2d 837).
All concur except Fallon, J., who dissents and votes to reverse in the following Memorandum.